DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication dated 11/30/2022. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
 
Status of Claims
Applicant’s reply amended claims 1, 11, 12, 13, and 18. Claim 15 was previously cancelled. Claims 1-14 and 16-20 are currently pending and have been rejected as follows.

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-14 and 16-20 is withdrawn in view of the amendments to the claims and Applicant’s explanations (Remarks P. 9-10), finding that the claims recite a combination of additional elements including multiple different machine learning algorithms used in an ordered combination that when considered as a whole with the other elements in the claim integrate any recited abstract idea into a practical application. 
	The 35 U.S.C. 103 rejection(s) of claims 1-14 and 16-20 are withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment. Applicant’s arguments are moot/unpersuasive in view of the new grounds of rejection herein. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Manikonda et al. US 20180285770 A1 (hereinafter “Manikonda”) in view of
Dhoolia et al. US 20120062574 A1 (hereinafter “Dhoolia”), in further view of
Dai et al. US 20200265218 A1 (hereinafter “Dai”), in further view of 
Merler et al. US20180089543A1 (hereinafter “Merler”).
Claim 1,
Manikonda teaches: A computer implemented method comprising: ([0016]: Various embodiments of the present invention are directed to computer processing systems, computer-implemented methods, apparatuses and/or computer program products that can autonomously (e.g., with direct human guidance) establish AI domain models and/or action models from unstructured data to provide complex decision making plans to achieve a goal and also learn personalized actionable domain models from online traces and social networks.)
extracting a term from a dataset representative of a project description of a proposed project; (Fig. 6;[0067] Once the extraction component 410 identifies and extracts unstructured data relating to the subject goal, the action component 412 can determine one or more actions, and their potential parameters, described in the unstructured data. The action component 412 can extract fragments of the unstructured data to constitute action names and/or action parameters for generating an action model.; [0061]: In an embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of domains, each relating to the same goal or different goals, of digital data source 406. In another embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of digital data sources 406, each relating to the same goal or different goals.; [0065] The extraction component 410 can utilize a web crawler (e.g., the Python Reddit API Wrapper (PRAW)) to browse one or more digital data sources 406 for unstructured data that is relevant to a subject goal. …The extraction component 410 can search the unstructured data for one or more landmarks that can indicate that the unstructured data relates to the goal;)
generating, by the trained NLC, a likelihood vector comprising a plurality of confidence scores representing degrees of similarity between the term and respective capabilities in the…operations graph; (Manikonda:  [0069]: For example, the generalizer component 414 can apply a hierarchical clustering approach by utilizing a Leacock Chodorow similarity metric (Sim) to measure a distance between any two given action names (Wi and Wj).; [0070]: Also, the generalizer component 414 can access a wordnet database to measure distance between different concepts and/or action names. Further, an agglomerative approach can be utilized to group semantically similar action names into a cluster.;  [0071]: The generalizer component 414 can determine the cluster representative using one or more word embedding techniques such as, but not limited to: term frequency—inverse document frequency (TFIDF) techniques, TFIDF based cosine techniques, word to vector techniques, and/or word to vector based cosine techniques1. ; [0072]: Thus, the generalizer component 414 can generate one or more clusters and designate one or more action names as the cluster representative. Also, the generalizer component 414 can map extracted action names to the cluster representative of their respective cluster.)
…wherein the clustering algorithm uses k-means clustering and the feature [/similarity] vector to assign the term to a cluster representative of a capability from among the capabilities in the business operations graph; ([0021]: Some non-limiting examples of unsupervised learning which may be used with the present technology include …k-means algorithm; [0093]: and the plurality of actions relating to each one of the plurality of cluster representatives may be learned, such as by using a machine learning model/mechanism.;  [0069]: For example, the generalizer component 414 can apply a hierarchical clustering approach by utilizing a Leacock Chodorow similarity metric (Sim) to measure a distance between any two given action names (Wi and Wj).; [0070]: Also, the generalizer component 414 can access a wordnet database to measure distance between different concepts and/or action names. Further, an agglomerative approach can be utilized to group semantically similar action names into a cluster.; [0071]: Once the action names are clustered, the generalizer component 414 can determine one or more action names that represent a given cluster, known as a cluster representative….The generalizer component 414 can determine the cluster representative using one or more word embedding techniques such as, but not limited to: term frequency—inverse document frequency (TFIDF) techniques, TFIDF based cosine techniques, word to vector techniques, and/or word to vector based cosine techniques; [0072]: Thus, the generalizer component 414 can generate one or more clusters and designate one or more action names as the cluster representative. Also, the generalizer component 414 can map extracted action names to the cluster representative of their respective cluster.)
Assigning… the capability to a second-level node on a second level of the…operations graph; ([0072]:  the generalizer component 414 can map extracted action names to the cluster representative of their respective cluster. ; [0076]:  those of the plurality of cluster representatives may be divided into a first tier (“Tier 1”) having the social media distance less than a defined social media distance threshold to the one of the plurality of cluster representatives. Those of the plurality of cluster representatives may be divided into a second tier (“Tier 2”) having the social media distance greater than a defined social media distance threshold to the one of the plurality of cluster representatives.; Fig. 5)
generating a visual indicator based, at least in part, on the assigning of the capability to the second-level node, wherein the generating of the visual indicator comprises generating a first visual indicator of the capability being assigned to the second-level node and a second visual indicator of a development sequence for the capability relative to another capability from the project description based at least in part on an association from the …operations graph between the first node and the second-level  node of the … operations graph. (Fig. 5-6; [0067]: For example, in the plan trace (i.e. the sequence of actions) one or more action names extracted from a first sentence of the unstructured data can be positioned before one or more action names extracted from a second sentence of the unstructured data. ; [0072]: Also, the generalizer component 414 can map extracted action names to the cluster representative of their respective cluster.; [0073]: The trace component 416 can replace an initial action name and/or associate initial action parameter with the cluster representative for the subject initial action name's respective cluster and an action parameter associated with the cluster representative. Further, the trace component 416 can replace two or more sequential initial action names of the same cluster with the cluster representative of the subject cluster….the trace component 416 can replace the initial plan fragment with the cluster representative (c) sequence: [c.sub.1, c.sub.2, c.sub.4, c.sub.5] to form a plan trace. One or more of the plan traces generated by the trace component 416 can comprise a domain model for the subject goal.; [0074]; [0076] In various embodiments, the probability component 418 can determine probabilities that establish a relationship between different action names in a set of plan traces. Also, the probability component 418 can generate an action model represented as a precedence graph that illustrates actions (e.g., cluster representatives) and the transitions between different actions that are associated with weights. For example, a precedence graph can illustrate the plan traces (e.g., sequence of actions) determined by the trace component 416 along with the associate probabilities determined by the probability component 418. ; [0079]: One or more nodes of the action precedence graph (e.g., the action model) can represent an action name (e.g., a cluster representative) and one or more edges can be an action transition between two or more action names. Also, the support-based probability (p.sub.i,j) can be an edge weight between two or more nodes. An action transition with the highest edge weight can be the primary path of the action model.)
Manikonda fails to teach that the domain model generation is for a business domain and further fails to clearly articulate: 
Training a first machine-learning classifier using a business domain corpus, wherein the first machine-learning classifier is a natural language classifier (NLC) and the training results in a trained NLC that identifies project description terminology related to capabilities in a business operations graph; 
generating, by the trained NLC, a likelihood vector comprising a plurality of confidence scores representing degrees of similarity between the term and respective capabilities in the business operations graph; (bold emphasis added)
inputting the likelihood vector into a clustering algorithm that uses the likelihood vector as a feature vector, wherein the clustering algorithm uses … the feature vector to assign the term to a cluster representative of a capability from among the capabilities in the business operations graph; (bold emphasis added)
detecting equal first and second probability values for first and second nodes, respectively, of a first level of the business operations graph, wherein the first and second probability values are part of a first classification result for the capability by a second machine-learning classifier; 
Assigning, respective to detecting the equal probability values, the capability to a second-level node on a second level of the business operations graph; (bold emphasis added)
wherein the generating of the visual indicator comprises generating a first visual indicator of the capability being assigned to the second-level node and a second visual indicator of a development sequence for the capability relative to another capability from the project description based at least in part on an association from the business operations graph between the first node and the second-level node of the business operations graph. (bold emphasis added)
Dhoolia however, in analogous art of process model analysis, teaches: 
Training a first machine-learning classifier using a business domain corpus, wherein the first machine-learning classifier is a natural language classifier (NLC) and the training results in a trained NLC that identifies project description terminology related to capabilities in a business operations graph; ([0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. For semantic interpretation of new diagrams, pertinent features are extracted for each flow element and input into the trained classifier, which detects learnt patterns to decide process semantics. ; [0028]: Specifically, a classifier may be trained on relational, geometric, and textual features of flow elements to perform semantic disambiguation. As discussed below, both supervised and unsupervised approaches for training such a classifier may be used. ; [0044]: A Nave Bayes classifier, after training on a labeled dataset, can assign probabilities that an observation (flow element) belongs in each class (process entity). ; [0045]:  Next, the cluster assignments as class labels are considered for the flow elements and a classifier is trained. The classifier trained in this manner can perform semantic disambiguation, eliminating the need for performing clustering on each new diagram)
generating, by the trained NLC… a plurality of confidence scores representing degrees of similarity between the term and respective capabilities in the business operations graph; ([0038]: the classifier is trained to recognize process semantics based on a measured similarity of the relational, geometric and textual features of the extracted nodes and edges. ; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. For semantic interpretation of new diagrams, pertinent features are extracted for each flow element and input into the trained classifier, which detects learnt patterns to decide process semantics.  ; [0046]: The aggregate feature-based similarity of two flow elements, fi and fj, is obtained using a linear combination of the three similarity components: sim(f i ,f j)=w r×simr(f i ,f j)+w g×simg(f i ,f j)+w t×simt(f i ,f j))
inputting the [similarity scores] into a clustering algorithm … wherein the clustering algorithm uses k-means clustering … ([0046]: The aggregate feature-based similarity of two flow elements, fi and fj, is obtained using a linear combination of the three similarity components; [0047]: Given the aggregated similarity measure, there are various clustering approaches, such as agglomerative, divisive, and k-means, for iteratively improving the clustering goodness.;)
…wherein the first and second probability values are part of a first classification result for the capability by a second machine-learning classifier2; Assigning… the capability to a second-level node on a second level of the business operations graph; (Fig. 1B, 2B, 3: “316”; Abstract; [0006]:  The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics. Again, the classifier derives rules characterizing such clusters which can be applied to disambiguate process semantics in other process diagrams.; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. ;  [0044]: A Nave Bayes classifier, after training on a labeled dataset, can assign probabilities that an observation (flow element) belongs in each class (process entity). ; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0006]: In the unsupervised system, unlabeled example flow diagrams are received by the classifier. The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics.; [0054]: describing classifying using decision tree)
wherein the generating of the visual indicator comprises generating a first visual indicator of the capability being assigned to the second level node and a second visual indicator of a development sequence for the capability relative to another capability from the project description based at least in part on an association from the business operations graph between the first node and the second-level node of the business operations graph. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include training a “machine learning natural language classifier” on business data, generating similarity scores for input into a clustering algorithm, and assigning capabilities/actions to the graph based on classifying the capabilities/actions using machine learning for business models and corresponding probabilities in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) and provides better disambiguation of process semantics (e.g. Dhoolia:  [0006]; [0026], [0040]) (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and the use of ML algorithms for clustering/classification (e.g. [0021], [0093]: each one of the plurality of cluster representatives may be learned, such as by using a machine learning model/mechanism.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Dhoolia fails to clearly articulate: 
inputting the likelihood vector into a clustering algorithm that uses the likelihood vector as a feature vector, wherein the clustering algorithm uses … and the feature vector to assign the term to a cluster representative of a capability from among the capabilities in the business operations graph; (bold emphasis added)
detecting equal first and second probability values for first and second nodes, respectively, of a first level of the business operations graph…
Assigning, responsive to detecting the equal probability values, the capability to a second-level node on a second level of the business operations graph; (emphasis added)
Dai however, in analogous art of document data clustering and classification, teaches: 
generating, by the trained NLC, a likelihood vector comprising a plurality of confidence scores representing degrees of similarity between the term and respective capabilities in the business operations graph; (bold emphasis added) (Fig. 1; [0005]: feature vectors representing the data objects are automatically labelled using a machine learning based classification system, and similarly labelled feature vectors are clustered based on similarity. In at least some applications, the clusters include higher confidence clusters that take into account the application domain and varied conditions of the unstructured dataset, thereby providing an improved training dataset for training a machine learning based classification system.; [0057]: The weighted edges connecting the nodes are based on a similarity distance function d(FV.sub.i, FV.sub.j), where Fv.sub.i and FV.sub.j are respective feature vectors at two nodes of the graph. Depending on the application, different calculations can be used for similarity distance function d(FV.sub.i, FV.sub.j). In an example embodiment, the similarity distance function generates a similarity distance value that corresponds to the Euclidian distance between two nodes. Other possible distance measurements include, for example, Manhattan distance; Minkowski distance; Cosine Similarity; and Jaccard similarity.; [0056]: FVS 150(1) includes a plurality of feature vectors (FV.sub.1, . . . , FV.sub.N) that each represent an occurrence of a data object (e.g. face image) that has been labelled as belonging to a specific object class (e.g. Object 1). In example embodiments, confidence that a group of feature vectors represent a similar application domain and labeling has been correctly applied is based on the premise that confidence is high if the same label is applied to a large number of similar feature vectors. In this regard, as shown in FIG. 1, clustering unit 104 includes a clustering module 108 for grouping together feature vectors FV from FVS 150(1) based on their similarity to each other.; [0069]: By way of example, the high confidence feature vectors FV and their corresponding labels included in the training dataset 92 can be used to retrain classifier module 102B)
inputting the likelihood vector into a clustering algorithm that uses the likelihood vector as a feature vector, wherein the clustering algorithm uses …the feature vector to assign the term to a cluster representative of a capability from among the capabilities in the business operations graph; (bold emphasis added) ([0056]: FVS 150(1) includes a plurality of feature vectors (FV.sub.1, . . . , FV.sub.N) that each represent an occurrence of a data object (e.g. face image) that has been labelled as belonging to a specific object class (e.g. Object 1). In example embodiments, confidence that a group of feature vectors represent a similar application domain and labeling has been correctly applied is based on the premise that confidence is high if the same label is applied to a large number of similar feature vectors. In this regard, as shown in FIG. 1, clustering unit 104 includes a clustering module 108 for grouping together feature vectors FV from FVS 150(1) based on their similarity to each other.; [0058]: Clustering module 108 is configured to generate a cluster module output 223 by classifying the N feature vectors (FV.sub.1, . . . , FV.sub.N) into clusters of similar feature vectors based on a specified similarity threshold ST (Block 222).)
Assigning, respective to detecting the…probability values, the capability to a second-level node on a second level of the business operations graph; ([0048]: Each feature vector FV is provided to classifier module 102C, which is configured to output the object class 1 to M that the feature vector FV has the highest probability of belonging to. In this regard, the classifier module 102C generates an object class label x∈1 . . . . M for each feature vector FV, each of which represents a respective data object.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda/Dhoolia’s system and method, as described above including  clustering based on calculated similarities between extracted terms and a business operations graph, to include generating a “likelihood vector of confidence scores representing degrees of similarity” between the document data and inputting the likelihood vector  into a clustering algorithm as a feature vector in view of Dai in order to provide more efficient and accurate classification and clustering of a data set (e.g. Dai [0002]-[0004]: need for a machine learning based classification system that can be trained to accurately and efficiently classify objects represented in different application domains.; [0005]: Methods and systems are described in this disclosure for classifying data objects that occur in unstructured datasets. In at least some examples, feature vectors representing the data objects are automatically labelled using a machine learning based classification system, and similarly labelled feature vectors are clustered based on similarity. In at least some applications, the clusters include higher confidence clusters that take into account the application domain and varied conditions of the unstructured dataset, thereby providing an improved training dataset for training a machine learning based classification system.; [0065], [0072] etc.)  (see MPEP 2143 G). 

Dai fails to clearly describe: 
detecting equal first and second probability values for first and second nodes, respectively, of a first level of the business operations graph…
Assigning, respective to detecting the equal probability values, the capability to a second-level node on a second level of the business operations graph; (emphasis added)  
Merler however, in analogous art of hierarchical classification, teaches: 
detecting equal first and second probability values for first and second nodes, respectively, of a first level of the business operations graph…Assigning, respective to detecting the equal probability values, the capability to a second-level node on a second level of the business operations graph; (emphasis added) ([0044]: FIG. 5 depicts an example process 500 for label inference in a classification hierarchy such as classification hierarchy 300. Element 502 shows labels prior to refinement, while element 504 shows labels after refinement. As shown, before refinement there are two classes in the lower level, omelette and custard, with equal weighting of 0.5. To handle this ambiguity and to produce more semantically coherent predictions, the confidence or probabilities from a higher level of the semantic hierarchy can be propagated down to the lower level. Thus, the labels or probability scores estimated from the classifiers 106 of semantic-aware classifier 102 may be refined and improved by inference on the classification hierarchy 300. Difficult recognition cases at the leaf nodes in the lower level, such as the case wherein omelette and custard have the same score of 0.5, may be disambiguated by aggregating information from parent nodes in the hierarchy.; [0045]: After refinement, the difficult recognition between omelette and custard is disambiguated by adjusting the labels or probability scores of the leaf nodes as well as the parent nodes.; [0046]-[0047]: “The label inference problem in some embodiments is formulated as a random walk process. Initial probability scores are considered as initial values on each node, and each node takes random transitions to its parent or child in the semantic graph at each step until the node values converge“; [0048]-[0049])
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda/Dhoolia/Dai’s system and method, as described above,  to include classifying/assigning capabilities/actions to a second-level node of the business operation graph responsive to detecting equal probabilities at a first node level in view of Merler in order to provide better disambiguation for difficult recognition/classification cases (e.g. Merler: [0042]: helping the model to produce more semantically coherent predictions.; [0044]: To handle this ambiguity and to produce more semantically coherent predictions…Thus, the labels or probability scores estimated from the classifiers 106 of semantic-aware classifier 102 may be refined and improved by inference on the classification hierarchy 300. Difficult recognition cases … may be disambiguated by aggregating information from parent nodes in the hierarchy.; [0047]-[0048]) (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda/Dhoolia/Dai with the teachings of Merler, as described above, in the same field of classification models and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by at least Manikonda describing the use of ML algorithms for clustering/classification (e.g. [0021], [0093]: each one of the plurality of cluster representatives may be learned, such as by using a machine learning model/mechanism.) and calculations of probabilities ([0074]-[0076]: “the probability component 418 can determine probabilities that establish a relationship between different action names in a set of plan traces”), Dhoolia [0044] and Dai [0048] describing classifying based on probabilities, the results of the combination were predictable (MPEP 2143 A).

Claims 13 and 18 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting “A computer usable program product for cognitive analysis of a project description, the computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to perform operations comprising:” (claim 13) and “A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations comprising:” (claim 18) which is also clearly further taught by Manikondo (Fig. 1, 4; [0089]: The functionality 700 may be implemented as a method executed as instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine-readable storage medium. ) describing implementing the described method(s) on a computer system and thus claims 13 and 18 are similarly rejected under 35 U.S.C. 103 as being unpatentable over Manikondo in view of Dhoolia in further view of Dai in further view of Merler for the same reasons as described above for representative claim 1. 

Claim 2,
Manikondo further teaches: further comprising parsing a plurality of documents to extract the dataset representative of the project description.  ([0091]: Semantic text of the one or more online data sources may be analyzed using text analysis. The plurality of actions may be extracted from the analyzed semantic text of the one or more online data sources. ; [0067]: For example, the action component 412 can utilize a tagger (e.g., Stanford part of speech tagger) to extract verbs and nouns of one or more sentences in the extracted unstructured data. Each extracted verb can be a candidate for an action name. The order of sentences in the unstructured data can be indicative of the order of the extracted actions. Extracted unstructured data can have one or more sentences, and each sentence can have one or more verbs. For example, in the plan trace (i.e. the sequence of actions) one or more action names extracted from a first sentence of the unstructured data can be positioned before one or more action names extracted from a second sentence of the unstructured data.)

Claims 3, 16 and 19,
Manikondo further teaches: wherein the extracting of the term from the dataset further comprises using natural language processing to identify a plurality of terms in the project description.  ([0060]: The term “unstructured data” can refer to digital data presented in unrestricted natural language and meant for human consumption.; [0067]: Once the extraction component 410 identifies and extracts unstructured data relating to the subject goal, the action component 412 can determine one or more actions, and their potential parameters, described in the unstructured data. The action component 412 can extract fragments of the unstructured data to constitute action names and/or action parameters for generating an action model. For example, the action component 412 can utilize a tagger (e.g., Stanford part of speech tagger) to extract verbs and nouns of one or more sentences in the extracted unstructured data. Each extracted verb can be a candidate for an action name. The order of sentences in the unstructured data can be indicative of the order of the extracted actions. Extracted unstructured data can have one or more sentences, and each sentence can have one or more verbs. For example, in the plan trace (i.e. the sequence of actions) one or more action names extracted from a first sentence of the unstructured data can be positioned before one or more action names extracted from a second sentence of the unstructured data.)

Claims 4, 17, and 20,
Manikondo further teaches: 
further comprising: forming the cluster representative of the capability based at least in part on a priority term of the plurality of terms; ([0071] Once the action names are clustered, the generalizer component 414 can determine one or more action names that represent a given cluster, known as a cluster representative. The generalizer component 414 can determine the cluster representative using one or more word embedding techniques such as, but not limited to: term frequency—inverse document frequency (TFIDF) techniques, TFIDF based cosine techniques, word to vector techniques, and/or word to vector based cosine techniques. For example, the generalizer component 414 can utilize TFIDF techniques to choose an action name with the highest TFIDF value to be the cluster representative.)
…associating the priority term with a … operation of the … operations graph.  ([0072]: Also, the generalizer component 414 can map extracted action names to the cluster representative of their respective cluster. For example, in regards to the running example provided above, action names mapped to cluster representatives by the generalizer component 414 can include, but is not limited to: “spent” mapped to “spend”, “fly” mapped to “airport”, and/or “take” mapped to “taken.”; [0076]; [0079]: One or more nodes of the action precedence graph (e.g., the action model) can represent an action name (e.g., a cluster representative) and one or more edges can be an action transition between two or more action names. )
Manikonda fails to clearly teach: 
classifying the capability by associating the priority term with a business operation of the business operations graph. 
Dhoolia however further teaches: 
classifying the capability by associating the priority term with a business operation of the business operations graph. (Fig. 1B, 2B, 3: “316”; Abstract; [0006]:  The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics. Again, the classifier derives rules characterizing such clusters which can be applied to disambiguate process semantics in other process diagrams.; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. ;  [0044]: A Nave Bayes classifier, after training on a labeled dataset, can assign probabilities that an observation (flow element) belongs in each class (process entity). ; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0006]: In the unsupervised system, unlabeled example flow diagrams are received by the classifier. The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics.; [0054]: describing classifying using decision tree)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include classifying the capabilities/actions in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 5,
Manikondo further teaches: wherein the extracting of the term from the dataset further comprises forming the cluster using the clustering algorithm to group the plurality of terms into the cluster based on a first term of the plurality of terms.  ([0091]: The operations of methods 700 and 800 may generate the domain model by grouping one or more actions from the plurality of actions into a cluster based on similarity of the plurality of cluster representatives.; [0069]:  For example, the generalizer component 414 can apply a hierarchical clustering approach by utilizing a Leacock Chodorow similarity metric (Sim) to measure a distance between any two given action names (W.sub.i and W.sub.j).  ; [0070]:  Further, an agglomerative approach can be utilized to group semantically similar action names into a cluster. …The generalizer component 414 can group semantically similar action names, and associated action parameters, into a same cluster in response to termination of the agglomerative clustering algorithm3.; [0021]: Some non-limiting examples of unsupervised learning which may be used with the present technology include artificial neural network, data clustering, expectation-maximization, self-organizing map, radial basis function network, vector quantization, generative topographic map, information bottleneck method, IBSEAD (distributed autonomous entity systems based interaction), association rule learning, apriori algorithm, eclat algorithm, FP-growth algorithm, hierarchical clustering, single-linkage clustering, conceptual clustering, partitional clustering, k-means algorithm, fuzzy clustering, and reinforcement learning.)

Claim 6,
Manikondo further teaches: further comprising forming a sub-cluster of the cluster using the  clustering algorithm based on a second term of the plurality of terms.  (Fig. 5 and [0076]: As illustrated, those of the plurality of cluster representatives may be divided into a first tier (“Tier 1”) having the social media distance less than a defined social media distance threshold to the one of the plurality of cluster representatives. Those of the plurality of cluster representatives may be divided into a second tier (“Tier 2”) having the social media distance greater than a defined social media distance threshold to the one of the plurality of cluster representatives.; [0070]: For example, the generalizer component 414 can utilize complete linkage metrics, and the agglomerative clustering algorithm can terminate in response to a closeness metric being greater than the complete linkage metric at any given time. The generalizer component 414 can group semantically similar action names, and associated action parameters, into a same cluster in response to termination of the agglomerative clustering algorithm.; [0073]: For example, if an initial plan fragment includes the action name (a) sequence: [a.sub.1, a.sub.2, a.sub.2, a.sub.4, a.sub.5] (wherein each sub-numeral (e.g., 1, 2, 4, and 5) can denote a respective cluster (e.g., cluster 1, cluster 2, cluster 4, and cluster 5)), the trace component 416 can replace the initial plan fragment with the cluster representative (c) sequence: [c.sub.1, c.sub.2, c.sub.4, c.sub.5] to form a plan trace.)

Claim 7, 
Manikondo further teaches: wherein the clustering algorithm is an unsupervised machine learning process. ([0021]: Some non-limiting examples of unsupervised learning which may be used with the present technology include artificial neural network, data clustering, expectation-maximization, self-organizing map, radial basis function network, vector quantization, generative topographic map, information bottleneck method, IBSEAD (distributed autonomous entity systems based interaction), association rule learning, apriori algorithm, eclat algorithm, FP-growth algorithm, hierarchical clustering, single-linkage clustering, conceptual clustering, partitional clustering, k-means algorithm, fuzzy clustering, and reinforcement learning.) 

Claim 8, 
Manikondo further teaches: wherein the first node of the … operations graph is representative of a … function of the …operations graph. ([0079]: One or more nodes of the action precedence graph (e.g., the action model) can represent an action name (e.g., a cluster representative) and one or more edges can be an action transition between two or more action names.; [0082]: The efficiency component 417 can determine one or more of the shortest paths from a given source node in the action model to a goal node. For example, in the running example Travel Plan domain, the source node can be start_travel and the goal node can be schedule_travel.; Fig. 5)

Manikondo fails to teach the goal and action of the domain action model include “business” operations and functions of the business operations, i.e.: wherein the first node of the business operations graph is representative of a business function of the business operations graph. (bold emphasis added)
However, as explained above for claim 1, Dhoolia teaches: wherein the first node of the business operations graph is representative of a business function of the business operations graph. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include generating models for the business domain in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G) and/or it would be obvious to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 9, 
Manikondo further teaches: wherein the …operations graph comprises a multi-tier taxonomy of … functions.  (Fig. 5; [0076]:  Specifically, FIG. 5 depicts a social media distance in social media networks between each one of the plurality of cluster representatives, wherein the one or more online data sources include the social media networks. As illustrated, those of the plurality of cluster representatives may be divided into a first tier (“Tier 1”) having the social media distance less than a defined social media distance threshold to the one of the plurality of cluster representatives. Those of the plurality of cluster representatives may be divided into a second tier (“Tier 2”) having the social media distance greater than a defined social media distance threshold to the one of the plurality of cluster representatives.; [0092]:  divide those of the plurality of cluster representatives into a second tier having the social media distance greater than a defined social media distance threshold to the one of the plurality of cluster representatives, and/or rank the weighted actions of the plurality of actions of those in the first tier greater than the weighted actions of the plurality of actions of those in the second tier.)

As described above with respect to parent claim 1, Manikonda fails to describe however Dhoolia teaches the domain being modeled including “business”, i.e.: wherein the business operations graph comprises a multi-tier taxonomy of business functions. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include generating models for the business domain in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G) and/or it would be obvious to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 10,
Manikonda further teaches: further comprising deriving the multi-tier taxonomy from an …domain corpus.  (Fig. 6-7; [0061] The extraction component 410 can extract unstructured data, which is relevant to one or more goals, from the one or more digital data sources 406. …Content entries on the digital data source 406 can be designed in a tree format where each branch represents a sub-community. Further, the sub-communities can be categorized to one or more domains, and the domains can regard a variety of topics and/or goals with a variety of specificity. In an embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of domains, each relating to the same goal or different goals, of digital data source 406. In another embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of digital data sources 406, each relating to the same goal or different goals.; [0065]: The extraction component 410 can search the unstructured data for one or more landmarks that can indicate that the unstructured data relates to the goal (e.g., “tobacco” can be a landmark that indicates that the subject unstructured data relates to the goal of quitting smoking). The extraction component 410 can filter unstructured data from a domain tagged “stop smoking” when the subject goal is to quit smoking. For example, if the goal is to quit smoking, the extraction component 410 can browse a domain tagged “stop smoking” and filter out unstructured data relating to a quitting smoker, such as the social media user's posts and any time stamps associated with the posts; [0016]: For instance, a given goal can be to quit smoking, and social media outlets can provide a plethora of user-generated data regarding user experiences, knowledge, and/or theories describing how to do so. In one or more embodiments described herein, user-generated data (e.g., text posts and/or commentary) can be analyzed to establish an action model, and a plan can be generated that can increase a likelihood of achieving a goal.)
As described above for parent claim 1, Manikonda fails to teach that the goals and domain corpus include business goals/projects and business/industry domains, i.e. : further comprising deriving the multi-tier taxonomy from an industry domain corpus. (bold emphasis added)
Dhoolia however clearly teaches the modeling for a business domain i.e.: further comprising deriving the multi-tier taxonomy from an industry domain corpus. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification.; [0040]:  Using a representative corpus of business process diagrams,; Fig. 1A-1B: “110”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include generating models for the business domain based on data extracted from an business industry domain corpus in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G) and/or it would be obvious to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 11,
Manikonda fails to clearly teach however Dhoolia teaches: further comprising classifying the capability into a business function corresponding to the second-level node of the business operations graph.   (Dhoolia: Fig. 1B, 3 ; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0025] A human user 124 looks at exemplars from each cluster to determine process semantic of the cluster 122. The nodes and/or edges are then labeled 126 on the basis of the semantics given to each cluster; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram. The classifier 116 generates process modeling language code 118 based on the recognized process semantics.; [0052] Once the nodes and edges are clustered, labeling operation 314 is performed. During this operation, each cluster is labeled with process modeling semantic by an expert. All nodes and edges take up the label of their respective clusters. After either labeling operation 310 or 314 is completed, control passes to learning operation 316.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. ;  [0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include classifying the capabilities/actions into business functions corresponding to the business graph in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 12,
Manikonda fails to clearly teach however Dhoolia teaches: wherein the generating of the visual indicator of a relationship between the business operations graph and the proposed project includes visually indicating the classification of the capability into the business function corresponding to the second-level node of the business operations graph. (Dhoolia: Fig. 1B, 3 ; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0025] A human user 124 looks at exemplars from each cluster to determine process semantic of the cluster 122. The nodes and/or edges are then labeled 126 on the basis of the semantics given to each cluster; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram. The classifier 116 generates process modeling language code 118 based on the recognized process semantics.; [0052] Once the nodes and edges are clustered, labeling operation 314 is performed. During this operation, each cluster is labeled with process modeling semantic by an expert. All nodes and edges take up the label of their respective clusters. After either labeling operation 310 or 314 is completed, control passes to learning operation 316.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. ;  [0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include classifying the capabilities/actions into business functions corresponding to the business graph in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 14,
Manikonda further teaches: wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. ([0097] Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network.) 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180129734 A1 describing classification of keywords/questions by selecting class labels having the highest confidence score; US 20060031217 A1 describing ontology based classification utilizing confidence score boosting based on ancestor hierarchy nodes, e.g. [0046]-[0048].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Noting that word to vector is known in the art as a NLP technique using a neural network for determining similar words using vector representations, e.g. https://towardsdatascience.com/word2vec-made-easy-139a31a4b8ae :  “Word2Vec is the foundation of NLP( Natural Language Processing). Tomas Mikolov and the team of researchers developed the technique in 2013 at Google.”, “cosine similarity is more intuitive and most used in word2vec. It is normalized dot product of 2 vectors and this ratio defines the angle between them.”, noting that a dot product of two vectors is a vector of the corresponding values
        2 E.g. Applicant’s Spec: [0036]: In some embodiments, the machine learning classification process uses a Naive- Bayes algorithm to assign each cluster capability to a node of the business operations graph. In some such embodiments, each node is treated as a classifier label for the node's function,
        3 https://www.datanovia.com/en/lessons/agglomerative-hierarchical-clustering/: “The agglomerative clustering is the most common type of hierarchical clustering used to group objects in clusters based on their similarity